DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is responsive to the Request for Continued Examination and Preliminary Amendment filed January 19, 2022 and the Terminal Disclaimer filed on January 26, 2022. Claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18-21 are pending in the case, with claims 1, 7 and 13 in independent form. Claims 3, 5, 9, 11, 15, and 17 are cancelled. Claims 1-4, 6-8 and 13-14 are currently amended.

Response to Arguments
Applicant’s amendments and arguments, see pages 9-11, filed December 20, 2021 and incorporated by reference in the remarks filed January 19, 2022, with respect to the rejection of amended independent claims 1, 7 and 13 under 35 U.S.C. 103 as being unpatentable over of Brennan in view of Dernoncourt, have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18 has been withdrawn. 
Regarding Applicants arguments, see page 10, filed December 20, 2021 and incorporated by reference in the remarks filed January 19, 2022, with respect to the Ghulati reference, the Examiner notes that the dependent claims 3, 9 and 15 at issue are currently cancelled. The Examiner respectfully submits that the previous rejection of claims 3, 9 and 15 relied upon the Ghulati reference only for disclosing the active 

Previous Claim Rejections Claim Rejections - 35 USC § 103 Withdrawn
Applicant’s amendments and arguments overcome the previous rejection of claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18 under 35 U.S.C. 103.

Terminal Disclaimer
The terminal disclaimer filed on January 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,188,517 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 4, 6-8, 10, 12-14, 16, and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Brennan, Dernoncourt and Ghulati. Brennan discloses annotations assigned to grammatical elements, identifying an inter-annotation conflict between two or more annotations, annotation entropy metadata, assessing accuracy of annotations, dynamically adjusting an entropy score associated with the entropy meta-data, selectively re-assigning the one or more annotations with respect to does not disclose the annotation metadata comprising an identifier of an annotating entity and a timestamp indicating a time of day when the annotating entity assigned the annotation to the grammatical element. Dernoncourt discloses metadata that includes an identifier of an annotating entity and a timestamp and comparing the accuracy of the one or more annotations with respect to the annotating entity and the timestamps indicating the amount of time an annotator spent annotating the document.  Ghulati discloses an active learning classifier for identifying a weight corresponding to an assessment and applying the weight to the score.  

The first reason for allowance in the present application is the interconnectedness of the elements and limitations in the amended independent claims. As discussed above and as Applicant points out in the remarks filed on December 20, 2019, neither Brennan, Dernoncourt nor Ghulati disclose or suggest the following limitations when read as a whole for a system, method and computer program product to “identify an inter-annotation conflict between two or more annotations assigned to a grammatical element of a document, the two or more annotations having respective meta-data comprising an identifier of an annotating entity and a timestamp indicating a time of day at which the annotating entity assigned the annotation to the grammatical element; assess the two or more annotations for accuracy, including compare the accuracy of the two or more annotations based on the respective meta-data and 

The second reason for allowance is that Applicant filed a Terminal Disclaimer over US Patent No. 11,188,517, which was recorded and approved on January 26, 2022.  In a telephonic interview with Applicant’s representative, Rochelle Lieberman on January 25, 2022, the Examiner stated that the amended claims were not allowable based only on non-statutory double patenting grounds over US Patent No. 11,188,517. The Examiner advised Applicant to file a Terminal Disclaimer that would overcome a non-statutory double patenting rejection over US Patent No. 11,188,517.  Accordingly, Applicant’s filing of the approved Terminal Disclaimer over US Patent No. 11,188,517 on January 26, 2022, would overcome a rejection based on non-statutory double patenting grounds over US Patent No. 11,188,517.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BARBARA M LEVEL/           Examiner, Art Unit 2144                                                                                                                                                                                             


/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144